Exhibit 10.7

 

April 14, 2008

 

Mukesh Patel

15 Rocky Mountain

Coto De Caza, CA  92679

 

Re:                             Transaction Bonus Agreement

 

Dear Mr. Patel:

 

Cherokee International Corporation (the “Company”) has decided to grant selected
employees of the Company an opportunity to receive a cash bonus (“Transaction
Bonus”) on the terms and conditions set forth in this letter agreement (this
“letter agreement”) in the event there is a Company Sale (as defined below). 
The purpose of this letter agreement is to notify you that you have been
selected to become eligible for a Transaction Bonus and to set forth the terms
and conditions of your opportunity.

 

Bonus Opportunity.  If a Company Sale occurs and the conditions set forth below
under “Conditions of Bonus Opportunity” are satisfied, you will be entitled to
receive a Transaction Bonus based on the Net Proceeds (as defined below)
received by common stockholders in the Company Sale.  In the event of a Company
Sale in which the Net Proceeds are less than $    per share, you will not be
entitled to a Transaction Bonus under this letter agreement.  If the Net
Proceeds are $    per share, you will be entitled to a Transaction Bonus of
$45,000.  If the Net Proceeds are more than $    per share but less than
$    per share, your Transaction Bonus shall be scaled linearly between $45,000
and $225,000 (for example, if the Net Proceeds are $    per share, you will be
entitled to a $135,000 Transaction Bonus, and if the Net Proceeds are $    per
share, you will be entitled to a $164,700 Transaction Bonus).  If the Net
Proceeds are $    per share, you will be entitled to a $225,000 Transaction
Bonus.  If the Net Proceeds are more than $    per share but less than $    per
share, your Transaction Bonus shall be scaled linearly between $225,000 and
$450,000 (for example, if the Net Proceeds are $    per share, you will be
entitled to a $247,500 Transaction Bonus, and if the Net Proceeds are $    per
share, you will be entitled to a $315,000 Transaction Bonus).  If the Net
Proceeds are $10.00 per share or more, you will be entitled to a $450,000
Transaction Bonus.  Your maximum Transaction Bonus will be $450,000.

 

For purposes of this letter agreement, the term “Company Sale” means (1) a sale
or other disposition of all or substantially all of the assets of the Company
and its subsidiaries on a consolidated basis, or (2) a sale or other transfer
(including by way of merger) by the Company of more than 50% of the issued and
outstanding voting equity securities of the Company (other than a transfer to
the Company or any of its respective affiliates or to GSC or Oaktree); provided,
however, that in no event will any transaction that occurs before the date of
this letter agreement be considered a Company Sale for purposes of this letter
agreement.  For this purpose, a series of related transactions will be deemed a
single sale.

 

--------------------------------------------------------------------------------


 

For purposes of this letter agreement, the term “Net Proceeds” means the value
of proceeds actually distributed per share to the common stockholders in a
Company Sale, as and when distributed, after deducting all fees and related
expenses (including the cost of bonuses under this letter agreement and similar
Company Sale bonus letter agreements).  For example, in the event that proceeds
from a Company Sale are subject to escrow, hold-back, earn-out or similar
delayed payment provisions (“Contingent Consideration”), you will initially be
entitled to a bonus based on Net Proceeds excluding the Contingent
Consideration.  If any Contingent Consideration is subsequently distributed to
common stockholders, you will then receive an additional bonus based on the
incremental Net Proceeds from the Contingent Consideration.  This additional
bonus shall be calculated as the difference between your Transaction Bonus based
on all aggregate Net Proceeds as of that date and all Transaction Bonuses
previously paid to you.

 

Conditions of Bonus Opportunity.  If a Company Sale occurs, you will be entitled
to receive a cash bonus if:

 

1.             You execute and deliver to the Company, on or promptly after the
date of the Company Sale and in a form acceptable to the Company, a general
release of claims related to the Company’s obligations under this letter
agreement, and you do not revoke such release within any revocation period
provided under applicable law; and

 

2.             You are either (i) employed with the Company or one of its
subsidiaries at the time of the Company Sale, (ii) you are terminated by the
Company other than for Cause within six (6) months prior to a Company Sale, or
(iii) you terminate your employment with the Company for Good Reason within six
(6) months prior to a Company Sale.

 

If you terminate your employment with the Company voluntarily or you are
terminated by the Company for Cause prior to a Company Sale, you shall not be
entitled to any bonus payable under this letter agreement.

 

Payment.  All payment of Transaction Bonuses shall be on substantially the same
schedule as the distribution of the underlying Net Proceeds to common
stockholders.  Your bonus will be subject to and reduced by all required tax
withholding.

 

Definition of Cause.  For purposes of this letter agreement, “Cause” is defined
as the occurrence of any of the following:  (i) your willful and continued
failure to perform your duties with the Company or follow reasonable and lawful
directives of the Board (including any material breach of the Company’s or any
subsidiary’s Code of Conduct or other corporate policies); (ii) your conviction
of, or entry of a plea of guilty or nolo contendere to, a felony or other crime
involving moral turpitude; (iii) the commission by you of any act of theft,
embezzlement or fraud in connection with your employment with the Company;
(iv) any material breach by you of any employment or other agreement between you
and the Company or any subsidiary of the Company; (v) any conflict of interest
between you and the Company or any subsidiary of the Company that, in the
Board’s determination, inappropriately affects your ability to carry on your
normal duties as an employee of the Company or any subsidiary of the Company;

 

2

--------------------------------------------------------------------------------


 

or (vi) your appropriation (or attempted appropriation) of a material business
opportunity of the Company, including attempting to secure or securing from
anyone other than the Company any personal profit without the Company’s consent
in connection with any transaction entered into on behalf of the Company.  For
purposes of this definition of Cause, an act or failure to act on your part
shall be considered “willful” if it was done or omitted to be done by you not in
good faith, and shall not include any act or failure to act by you resulting
from any incapacity.

 

Definition of Good Reason.  For purposes of this letter agreement, “Good Reason”
is defined as the occurrence of one or more of the following events without your
prior written consent (except as a result of a prior termination):  (i) any
material change in your status, title, authorities or responsibilities
(including reporting responsibilities) which represents a demotion from your
status, title, position or responsibilities (including reporting
responsibilities) immediately prior to the Company Sale; the assignment to you
of any duties or work responsibilities which are materially inconsistent with
your status, title, position or work responsibilities immediately prior to the
Company Sale, or which are materially inconsistent with the status, title,
position or work responsibilities of a similarly situated senior officer; or any
removal of you from, or failure to appoint, elect, reappoint or reelect you to,
any of such positions, except in the event of your death or Disability and other
than any such change primarily attributable to the fact the Company may no
longer be a public company; (ii) any decrease in your annual base salary or
target annual incentive award opportunity except for across-the-board salary
reductions similarly affecting all senior officers of the Company; (iii) the
reassignment of you to a location more than twenty-five (25) miles from your
then current work location; (iv) the failure by the Company to continue in
effect any incentive, bonus or other compensation plan in which you participate,
unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to the failure to continue such
plan, or the failure by the Company to continue your participation therein, or
any action by the Company which would directly or indirectly materially reduce
your participation therein or reward opportunities thereunder; provided,
however, that you continue to meet substantially all eligibility requirements
thereof; (v) the failure by the Company to continue in effect any employee
benefit plan (including any medical, hospitalization, life insurance, disability
or other group benefit plan in which you participate), or any material fringe
benefit or perquisite enjoyed by you unless an equitable arrangement (embodied
in an ongoing substitute or alternative plan) has been made with respect to the
failure to continue such plan, or the failure by the Company to continue your
participation therein, or any action by the Company which would directly or
indirectly materially reduce your participation therein or reward opportunities
thereunder, or the failure by the Company to provide you with the benefits to
which you are entitled as an employee of the Company; provided, however, that
you continue to meet substantially all eligibility requirements thereof;
(vi) any purported termination of your employment for Cause which is not
effective; or (vii) the failure of the Company to obtain a satisfactory
agreement from any successor or assignee of the Company to fully assume and
agree to perform this letter agreement; provided, however, that Good Reason
shall be deemed not to exist until the Company has first been (1) supplied with
notice from you setting forth your assertion of Good Reason and (2) provided
with the opportunity to cure the facts giving rise to such assertion within
thirty (30) days of delivery of the written notice by you to the Company.

 

3

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, it will not constitute “Good Reason” if you
become employed by a parent corporation of the Company and your status, title,
position or responsibilities change as a result of your employment by the parent
corporation so long as you retain the same general authority for the operations
of the Company as you had immediately prior to the Company Sale and your status,
title, position and responsibilities with the parent corporation are consistent
with other officers of the parent who have similar operational responsibilities
for other businesses of the parent or its subsidiaries.

 

Non-Solicitation.  You will not at any time while you are employed by the
Company or any of its subsidiaries, and for 12 months following the termination
of your employment (the “Restricted Period”), solicit, recruit, request, cause,
induce or encourage any individual who is then employed by the Company, or was
employed by the Company at any time during the 12-month period ending on your
termination date, to leave the employment of the Company or any of its
subsidiaries.

 

During the Restricted Period, you will not directly or indirectly through any
other person, influence or attempt to influence customers, vendors, suppliers,
licensors, lessors, joint venturers, associates, consultants, agents, or
partners of the Company or any affiliate of the Company (each, a “Restricted
Company”) to divert their business away from the Company or such affiliate, and
you will not otherwise interfere with, disrupt or attempt to disrupt the
business relationships, contractual or otherwise, between the Company or any
affiliate of the Company.

 

However, nothing in the paragraph above shall prevent you from accepting
employment with any other person or entity during the Restricted Period,
including any Restricted Company, provided that you continue to otherwise comply
with the restrictions in this paragraph.

 

No Right to Continued Employment.  Subject to any written employment agreement
you may have with the Company (or any of its affiliates) and subject to
applicable law, nothing contained in this letter agreement constitutes an
employment or service commitment by the Company (or any of its affiliates),
affects your status as an employee at will who is subject to termination without
cause at any time, or interferes in any way with the Company’s right (or the
right of its affiliates) to change your compensation or other terms of
employment at any time.

 

Severability.  The invalidity or unenforceability of any provision of this
letter agreement shall not affect the validity or enforceability of any other
provision of this agreement, which shall remain in full force and effect.

 

Governing Law.  This letter agreement shall be governed by the laws of the State
of California.

 

Entire Agreement.  This letter agreement contains all of the terms and
conditions of your bonus opportunity and supersedes all prior understandings and
agreements, written or oral, between you and the Company or any of its
respective affiliates with respect thereto.  This letter agreement may be
amended only by a written agreement, signed by an authorized officer, that
expressly refers to this letter agreement.  For purposes of clarity, this letter
agreement does not supersede your severance agreement with the Company.

 

4

--------------------------------------------------------------------------------


 

[Remainder of page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

If this letter agreement accurately sets forth our understanding with respect to
the foregoing matters, please indicate your acceptance by signing this agreement
below and returning it to me.  A duplicate copy of this letter agreement is
included for your records.

 

 

Sincerely,

 

 

 

 

 

           /s/ JEFFREY M. FRANK

 

Jeffrey M. Frank, President and CEO

 

Cherokee International Corporation

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

/s/ MUKESH PATEL

 

 

Mukesh Patel

 

 

6

--------------------------------------------------------------------------------